      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

CATRISHA MICKLE                                         §
Individually and on behalf                              §       Civil Action No. ______________
of all others similarly situated,                       §
                                                        §       JURY TRIAL DEMANDED
        Plaintiffs,                                     §
                                                        §       COLLECTIVE ACTION
v.                                                      §       PURSUANT TO 29 U.S.C. § 216(b)
                                                        §
SAGORA SENIOR LIVING, INC.                              §       CLASS ACTION PURSUANT
                                                        §       TO FED. R. CIV. P. 23(b)(3)
        Defendant.                                      §

                 ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

        Plaintiff Catrisha Mickle (“Mickle” or “Plaintiff”) brings this action individually and on behalf

of all others similarly situated (hereinafter “Plaintiff and the Putative Class Members”) who worked

for Sagora Senior Living, Inc. (hereinafter “Defendant” or “Sagora”), at any time from January 28,

2016 through the final disposition of this matter seeking all available relief, including compensation,

liquidated damages, attorneys’ fees, and costs, pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq., and Texas common law.

        Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b) of the FLSA, 29

U.S.C. § 216(b), while her state-law claims are asserted as a class action under Federal Rule of Civil

Procedure 23 (“Rule 23"). The following allegations are based on personal knowledge as to Plaintiff’s

own conduct and are made on information and belief as to the acts of others.

                                                I.
                                             OVERVIEW

        1.      This is a collective action to recover overtime wages and liquidated damages brought

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and a Rule 23 class action

pursuant to the law of the State of Texas.
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 2 of 13



          2.     Plaintiff and the Putative Class Members are those similarly situated persons who have

worked for Sagora in its retirement communities throughout the United States within the last three

years and have not been paid for all hours worked or the proper amount of overtime in violation of

state and federal law.

          3.     Specifically, Sagora has enforced a uniform company-wide policy wherein it

systematically reduced the hours of its non-exempt hourly nursing assistants—Plaintiff and the

Putative Class Members—causing them to perform work off-the-clock and without pay.

          4.     Sagora’s illegal company-wide policy has caused Plaintiff and the Putative Class

Members to have hours worked that were not compensated and further created a miscalculation of

their regular rate(s) of pay for purposes of calculating their overtime compensation each workweek.

          5.     Although Plaintiff and the Putative Class Members routinely worked in excess of forty

(40) hours per workweek, Plaintiff and the Putative Class Members have not been paid overtime of at

least one and one-half times their regular rates for all hours worked in excess of forty (40) hours per

workweek.

          6.     Sagora knowingly and deliberately failed to compensate Plaintiff and the Putative Class

Members for all hours worked and the proper amount of overtime each workweek on a routine and

regular basis during the relevant time period.

          7.     Plaintiff and the Putative Class Members did not and currently do not perform work

that meets the definition of exempt work under the FLSA or Texas law.

          8.     Plaintiff and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant to 29

U.S.C. § 216(b), and to recover all damages owed under their Texas state-law claim as a Rule 23 class

action.




Original Collective/Class Action Complaint                                            Page 2
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 3 of 13



        9.         Plaintiff prays that all similarly situated workers (Putative Class Members) be notified

of the pendency of this action to apprise them of their rights and provide them an opportunity to opt-

in to this lawsuit.

        10.        Plaintiff also prays that the Rule 23 class is certified as defined herein, and that Plaintiff

Mickle designated herein be named as the Class Representative for the Texas Common-Law Class.

                                                    II.
                                               THE PARTIES

        11.        Plaintiff Catrisha Mickle (“Mickle”) was employed by Sagora within the relevant time

period. Plaintiff Mickle did not receive compensation for all hours worked or the correct amount of

overtime compensation for all hours worked in excess of forty (40) hours per workweek.1

        12.        The FLSA Collective Members are those current and former nursing assistants who

were employed by Sagora at any time from January 28, 2016 through the final disposition of this

matter, and have been subjected to the same illegal pay system under which Plaintiff Mickle worked

and was paid.

        13.        The Texas Common-Law Class Members are those current and former nursing

assistants who were employed by Sagora in the State of Texas at any time from January 28, 2015

through the final disposition of this matter, and have been subjected to the same illegal pay system

under which Plaintiff Mickle worked and was paid.

        14.        Defendant Sagora Senior Living, Inc. (“Sagora” or “Defendant”) is a foreign for-profit

corporation, licensed to and doing business in Texas, and can be served with process through its

registered agent: Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7th Street, Suite 620, Austin, TX 78701.



        1    The written consent of Catrisha Mickle is hereby attached as Exhibit “A.”




Original Collective/Class Action Complaint                                                   Page 3
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 4 of 13



                                                 III.
                                      JURISDICTION AND VENUE

          15.       This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1331

as this is an action arising under 29 U.S.C. §§ 201–19.

          16.       This Court has supplemental jurisdiction over the additional Texas state-law claims

pursuant to 28 U.S.C. § 1367.

          17.       This Court has personal jurisdiction over Sagora because the cause of action arose

within this District as a result of Sagora’s conduct within this District and Division.

          18.       Venue is proper in the Eastern District of Texas because this is a judicial district where

a substantial part of the events or omissions giving rise to the claim occurred.

          19.       Specifically, Sagora has maintained a working presence throughout this District and

Division, and Plaintiff Mickle performed work for Sagora in this District and Division.

          20.       Venue is proper in this this District pursuant to 28 U.S.C. § 1391(b).

                                                  IV.
                                           ADDITIONAL FACTS

          21.       Sagora Senior Living, Inc. (“Sagora”) “provides customized lifestyles and care for

independent senior living, assisted living, and memory care in Texas, Oklahoma, Florida, [and]

Alabama.”2

          22.       Plaintiff and the Putative Class Members’ job duties consisted of providing care for

Sagora’s residents, including feeding and showering some of the residents, and assisting Sagora’s

nurses.

          23.       Plaintiff Mickle was employed by Sagora as a nursing assistant in Kingwood, Texas

from approximately March 2018 until October 2018.




          2   https://www.sagora.com/communities/


Original Collective/Class Action Complaint                                                 Page 4
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 5 of 13



        24.      Plaintiff and the Putative Class Members are non-exempt employees that were (and

continue to be) paid by the hour. Specifically, Plaintiff Mickle was paid $13.25 per hour for her work

as a nursing assistant.

        25.      Plaintiff and the Putative Class Members regularly worked in excess of forty (40) hours

per workweek, but were not paid overtime of at least one and one-half their regular rates for all hours

worked in excess of forty (40) hours per workweek.

        26.      Nor were Plaintiff and the Putative Class Members paid for all hours worked.

        27.      When calculating Plaintiffs and the Putative Class Members’ hours each pay period,

Sagora systematically deducted (and continues to deduct) time from Plaintiff and the Putative Class

Members’ daily on-the-clock hours in violation of the FLSA and Texas common law.

        28.      Specifically, many of Plaintiff Mikle’s time cards reflected that they had been

“edited”—always reducing her hours worked—often by as much as ten (10) hours in a pay period.

        29.      Sagora intentionally deducted hours worked from Plaintiff and the Putative Class

Members in order to not pay the full and correct amount of overtime.

        30.      Sagora’s systematic deduction of time from Plaintiff and the Putative Class Members’

hours worked, which is commonly referred to as “time-shaving,” resulted (and continues to result) in

Plaintiff and the Putative Class Members’ working hours for which they were (and are) not

compensated in violation of the FLSA.

        31.      As a result of Sagora’s company-wide policy and practice of intentionally deducting

their hours, Plaintiff and the Putative Class Members have not been compensated for all hours worked,

including all worked in excess of forty (40) in a workweek at the rates required by the FLSA.

        32.      Sagora has employed other individuals who perform(ed) the same or similar job duties

under the same pay provisions as Plaintiff.




Original Collective/Class Action Complaint                                            Page 5
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 6 of 13



          33.    Sagora is aware of its obligation to pay for all hours worked and to pay the proper

amount of overtime for all hours worked over forty (40) each week, but has failed to do so.

          34.    Because Sagora did not pay Plaintiff and the Putative Class Members for all hours

worked and time and a half for all hours worked in excess of forty (40) in a workweek, Sagora’s pay

policies and practices violate the FLSA.

          35.    Because Sagora did not pay Plaintiff and the Putative Class Members for all hours they

worked on behalf of Sagora, Sagora’s pay policies and practices also violate Texas common law.

                                                V.
                                         CAUSES OF ACTION

                                           COUNT ONE
                            (Collective Action Alleging FLSA Violations)

A.        FLSA COVERAGE

          36.    Plaintiff and the Putative Class Members incorporate by reference all paragraphs and

allegations set forth in the statement of facts of this complaint as though fully and completely set forth

herein.

          37.    The FLSA Collective is defined as:

          ALL HOURLY NURSING ASSISTANTS WHO WERE EMPLOYED BY
          SAGORA SENIOR LIVING, INC. AT ANY TIME FROM JANUARY 28, 2016
          THROUGH THE FINAL DISPOSITION OF THIS MATTER. (“FLSA
          Collective” or “FLSA Collective Members”).

          38.    At all times hereinafter mentioned, Sagora has been an employer within the meaning

of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

          39.    At all times hereinafter mentioned, Sagora has been an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          40.    At all times hereinafter mentioned, Sagora has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1)(B), in that said enterprise is an institution engaged in the care of the sick,

Original Collective/Class Action Complaint                                             Page 6
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 7 of 13



the aged, or the mentally ill or defective who reside on the premises of such institution, and in that

said enterprise has had, and has, an annual gross volume of sales made or business done of not less

than $500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

          41.    During the respective periods of Plaintiff and the FLSA Collective Members’

employment by Sagora, these individuals provided services for Sagora that involved interstate

commerce for purposes of the FLSA.

          42.    In performing the operations hereinabove described, Plaintiff and the FLSA Collective

Members were engaged in commerce or in the production of goods for commerce within the meaning

of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a),

207(a).

          43.    Specifically, Plaintiff and the FLSA Collective Members have been non-exempt

employees of Sagora who assisted individuals who, in some instances, were out-of-state residents at

the facilities in question. 29 U.S.C. § 203.

          44.    At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members are (or

were) individual employees who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206–07.

          45.    The proposed collective of similarly situated employees, i.e. putative collective

members sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 37.

          46.    The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee or personnel records of Sagora.

B.        FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA

          47.    Sagora violated provisions of Sections 6, 7 and 15 of the FLSA, 29 U.S.C. §§ 206–07,

and 215(a)(2) by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours



Original Collective/Class Action Complaint                                             Page 7
         Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 8 of 13



without compensating such non-exempt employees for hours worked in excess of forty (40) hours

per week at rates at least one and one-half times the regular rates for which they were employed.

          48.    Moreover, Sagora knowingly, willfully and in reckless disregard carried out its illegal

pattern of failing to pay Plaintiff and other similarly situated employees overtime compensation. 29

U.S.C. § 255(a).

          49.    Sagora knew or should have known its pay practices were in violation of the FLSA.

          50.    Sagora is a sophisticated party and employer, and therefore knew (or should have

known) its policies were in violation of the FLSA.

          51.    Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated laborers who trusted Sagora to pay overtime in accordance with the law.

          52.    The decision and practice by Sagora to not pay overtime was neither reasonable nor

in good faith.

          53.    Accordingly, Plaintiff and the FLSA Collective Members are entitled to overtime

wages for all hours worked in excess of forty (40) in a workweek pursuant to the FLSA in an amount

equal to one-and-a-half times their regular rate of pay, plus liquidated damages, attorneys’ fees and

costs.

C.        COLLECTIVE ACTION ALLEGATIONS

          54.    All previous paragraphs are incorporated as though fully set forth herein.

          55.    Pursuant to 29 U.S.C. § 216(b), this collective claim is made on behalf of all of Sagora’s

employees who have been similarly situated to Plaintiff with regard to the work they performed and

the manner in which they have not been paid.

          56.    Other similarly situated employees have been victimized by Sagora’s patterns,

practices, and policies, which are in willful violation of the FLSA.

          57.    The FLSA Collective Members are defined in Paragraph 37.



Original Collective/Class Action Complaint                                              Page 8
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 9 of 13



        58.      Sagora’s failure to pay Plaintiff and the FLSA Collective Members for all hours worked

and overtime compensation at the rates required from the FLSA, results from generally applicable

policies and practices of Sagora and does not depend on the personal circumstances of Plaintiff or the

individual FLSA Collective Members.

        59.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

Members.

        60.      The specific job titles or precise job requirements of the various FLSA Collective

Members does not prevent collective treatment.

        61.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be properly compensated for all hours

worked in excess of forty (40) hours per workweek.

        62.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

        63.      Absent a collective action, many members of the proposed FLSA collective likely will

not obtain redress of their injuries and Sagora will retain the proceeds of its rampant violations.

        64.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

        65.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined as in Paragraph 37 and notice should be promptly sent.

                                           COUNT TWO
                      (Class Action Alleging Violations of Texas Common Law)

A.      VIOLATIONS OF TEXAS COMMON LAW

        66.      All previous paragraphs are incorporated as though fully set forth herein.




Original Collective/Class Action Complaint                                             Page 9
     Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 10 of 13



        67.      Plaintiff Mickle further brings this action pursuant to the equitable theory of quantum

meruit. See Artemis Seafood, Inc. v. Butcher’s Choice, Inc. No. CIV. A. 3:98-0282, 1999 WL 608853, at *3

(N.D. Tex. Aug. 11, 1999) (citing Schuchart & Assocs. V. Solo Serve Corp., 1983 WL 1147, at *23 (W.D.

Tex. June 29, 1983)).

        68.      The Texas Common-Law Class is defined as:

        ALL HOURLY NURSING ASSISTANTS WHO WERE EMPLOYED BY
        SAGORA SENIOR LIVING, INC. IN THE STATE OF TEXAS AT ANY
        TIME FROM JANUARY 28, 2015 THROUGH THE FINAL DISPOSITION
        OF THIS MATTER. (“Texas Common-Law Class” or “Texas Class
        Members”).

        69.      The Texas Common-Law Class Members are entitled to recover their unpaid “straight

time” or “gap time” wages for services rendered on behalf of Sagora. These claims are independent

of Plaintiff’s claims for unpaid overtime wages pursuant to the FLSA, and they are therefore not

preempted by the FLSA. See Carman v. Meritage Homes Corp., 37 F. Supp. 3d 860, 867 (S.D. Tex. 2014).

        70.      The Texas Common-Law Class Members provided valuable services for Sagora, at

Sagora’s direction and with Sagora’s acquiescence.

        71.      Sagora accepted the Texas Common-Law Class Members’ services and benefited from

their timely dedication to Sagora’s policies and adherence to Sagora’s schedule.

        72.      Sagora was aware that Plaintiff and the Texas Common-Law Class Members expected

to be compensated for the services they provided to Sagora.

        73.      Sagora has therefore been benefited from services rendered by Plaintiff and the Texas

Common-Law Class Members and Plaintiff and the Texas Common-Law Class Members are entitled

to recover pursuant to the equitable theory of quantum meruit.




Original Collective/Class Action Complaint                                            Page 10
      Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 11 of 13



B.      TEXAS COMMON-LAW CLASS ALLEGATIONS

        74.      Plaintiff Mickle brings her Texas Common-Law Claims as a class action pursuant to

Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals employed by Sagora

to work in Texas since January 28, 2015. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.004.

        75.      Class action treatment of the Texas Common Law Class Members is appropriate

because, as alleged below, all of Rule 23’s class action requisites are satisfied.

        76.      The number of Texas Common-Law Class Members is so numerous that joinder of

all class members is impracticable.

        77.      Plaintiff Mickle is a member of the Texas Common-Law Class, her claims are typical

of the claims of the other Texas Common Law Class Members, and she has no interests that are

antagonistic to or in conflict with the interests of the other Texas Common Law Class Members.

        78.      Plaintiff Mickle and her counsel will fairly and adequately represent the Texas

Common Law Class Members and their interests.

        79.      Class certification is appropriate under Rule 23(b)(3) because common questions of

law and fact predominate over questions affecting only individual class members and because a class

action is superior to other available methods for the fair and efficient adjudication of this litigation.

        80.      Accordingly, the Texas Common Law Class should be certified as defined in Paragraph

68.

                                                   VI.
                                             RELIEF SOUGHT

        Plaintiff respectfully prays for judgment against Sagora as follows:

        a.       For an Order certifying the FLSA Collective as defined in Paragraph 37 and requiring

Sagora to provide the names, addresses, e-mail addresses, telephone numbers, and social security

numbers of all putative collective action members;




Original Collective/Class Action Complaint                                              Page 11
     Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 12 of 13



        b.         For an Order certifying the Texas Common-Law Class as defined in Paragraph 68,

and designating Plaintiff Mickle as Representative of the Texas Common-Law Class;

        c.         For an Order approving the form and content of a notice to be sent to all putative

FLSA Collective Members advising them of the pendency of this litigation and of their rights with

respect thereto;

        d.         For an Order awarding Plaintiff (and those FLSA Collective Members who have

joined in the suit) back wages that have been improperly withheld;

        e.         For an Order pursuant to Section 16(b) of the FLSA finding Sagora liable for unpaid

back wages due to Plaintiff (and those FLSA Collective Members who have joined in the suit), for

liquidated damages equal in amount to the unpaid compensation found due to Plaintiff (and those

FLSA Collective Members who have joined in the suit);

        f.         For an Order pursuant to Texas Common Law awarding Plaintiff Mickle and the

Texas Common-Law Class Members unpaid wages and other damages allowed by law;

        g.         For an Order awarding the costs and expenses of this action;

        h.         For an Order awarding attorneys’ fees;

        i.         For an Order awarding pre-judgment, post-judgment and moratory interest at the

highest rates allowed by law;

        j.         For an Order awarding Plaintiff Mickle a service award as permitted by law;

        k.         For an Order compelling the accounting of the books and records of Sagora, at

Sagora’s own expense;

        l.         For an Order providing for injunctive relief prohibiting Sagora from engaging in future

violations of the FLSA and Texas state law, and requiring Sagora to comply with such laws going

forward; and




Original Collective/Class Action Complaint                                              Page 12
     Case 4:19-cv-01761 Document 1 Filed on 01/28/19 in TXSD Page 13 of 13



        m.       For an Order granting such other and further relief as may be necessary and

appropriate.

Date: January 28, 2019                             Respectfully submitted,

                                                   ANDERSON ALEXANDER, PLLC

                                             By:   /s/ Clif Alexander
                                                   Clif Alexander
                                                   Texas Bar No. 24064805
                                                   clif@a2xlaw.com
                                                   Austin W. Anderson
                                                   Texas Bar No. 24045189
                                                   austin@a2xlaw.com
                                                   Lauren E. Braddy
                                                   Texas Bar No. 24071993
                                                   lauren@a2xlaw.com
                                                   Alan Clifton Gordon
                                                   Texas Bar No. 00793838
                                                   cgordon@a2xlaw.com
                                                   Carter T. Hastings
                                                   Texas Bar No. 24101879
                                                   carter@a2xlaw.com
                                                   George Schimmel
                                                   Texas Bar No. 24033039
                                                   geordie@a2xlaw.com
                                                   819 N. Upper Broadway
                                                   Corpus Christi, Texas 78401
                                                   Telephone: (361) 452-1279
                                                   Facsimile: (361) 452-1284

                                                   Attorneys in Charge for Plaintiff and the Putative
                                                   Class Members




Original Collective/Class Action Complaint                                           Page 13
